







AMENDMENT NO. 7




TO THE




CONTRACT FOR LAUNCH SERVICES


NO. IS-10-008


BETWEEN


IRIDIUM SATELLITE LLC


AND


SPACE EXPLORATION TECHNOLOGIES CORP.






    


PREAMBLE




This Amendment No. 7 (the “Amendment”) to the Contract for Launch Services No.
IS-10-008, signed on March 19, 2010 between Iridium Satellite LLC and Space
Exploration Technologies Corp. (the “Contract”) is entered into on this 13th day
of October, 2017, by and between Iridium Satellite LLC, a limited liability
company organized and existing under the laws of Delaware, having its office at
1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (“Customer”) and Space
Exploration Technologies Corp., a Delaware corporation, having its office at 1
Rocket Road, Hawthorne, CA 90250 (“Contractor”).


RECITALS


WHEREAS, Contractor has offered Customer the possibility of utilizing certain
Pre-Flown Hardware (as defined herein) to perform the fourth (4th) and fifth
(5th) Firm Launches at a reduced Launch Service Price; and


WHEREAS, Customer desires Contractor to perform the fourth (4th) and fifth (5th)
Firm Launches under the Contract utilizing such Pre-Flown Hardware (as defined
herein); and


WHEREAS, As consideration for Customer’s agreement use the Pre-Flown Hardware,
Contractor agrees to reduce the Launch Service Price for each of the fourth
(4th) and fifth (5th) Firm Launches by [***] Dollars ($[***]).


NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:


Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract.


Article 2: Article 1 of the Agreement is hereby amended the addition of the
following definition.


“Pre-Flown Hardware means first (1st) stage boosters of the Launch Vehicle
and/or parts and components thereof that have been previously utilized by
Contractor [***], to perform launch services for Contractor or one or more of
Contractor’s customers and have been qualified for use by Contractor in
accordance with Contractor’s standard hardware qualification methodologies.”


Article 3:    Article 2 of the Contract is hereby amended by adding the
following Section 2.6.


“2.6    Subject to Section 11.1.2(D), Contractor shall use Pre-Flown Hardware
for the fourth (4th) and fifth (5th) Firm Launches.”


Article 4:    Article 11 of the Contract is hereby amended by the addition of
the following Sections 11.1.2 (D), (E) and (F).


“(D)    The Launch Vehicle, utilizing Pre-Flown Hardware, shall be flight proven
through a minimum of [***] to orbit, the last of which must be accomplished at
least [***] days prior to the start of the launch campaign for the fourth (4th)
Firm Launch.


(E)    Contractor shall cooperate in good faith with Customer to resolve any
reasonable question or concern Customer may have related to the qualification of
the Pre-Flown Hardware to the used on the fourth (4th) or fifth (5th) Firm
Launch.


(F)    If Contractor is unable to meet the requirements set forth in Section
11.1.2(D) or the fourth (4th) Firm Launch using Pre-Flown Hardware is not
successful, Customer, in its sole discretion, may direct Contractor to use a new
first (1st) stage booster for each of the fourth (4th) and/or fifth (5th) Firm
Launch, or in the case of an unsuccessful fourth (4th) Firm Launch, the fifth
(5th) Firm Launch, provided that Customer shall pay to Contractor the amount of
[***] Dollars ($[***]) for each Firm Launch for which Pre-Flown Hardware is
replaced with a new first (1st) stage booster, with such $[***] paid ratably
over remaining recurring payment milestones for each Firm Launch for which
Pre-Flown Hardware is replaced with a new first (1st) stage booster; and
provided further that any delays resulting from such direction by Customer to
use a new first (1st) stage booster shall be deemed Contractor No-Cost
Adjustments to schedule.”


Article 5:    Article 15 of the Contract is hereby amended by the addition of
the following Section 15.8.


“15.8    Assistance With Insurance Related To Pre-Flown Hardware. If
Contractor’s use of Pre-Flown Hardware to perform the fourth (4th) and/or fifth
(5th) Firm Launch directly results in an increase to Customer’s related Launch
and In Orbit Insurance costs, Contractor shall provide [***] assistance to
minimize the increase to Customer’s insurance costs.”


Article 6:    Table C-2 set forth in Appendix C of the SOW is hereby amended by
adding the following Milestone Success Criteria to [***] for the fourth (4th)
and fifth (5th) Firm Launches.


“[***]”
 
Article 7:    Table C-2 set forth in Appendix C of the SOW is hereby modified by
adding the following event directly to the end of the [***] activities set forth
in [***] solely for the fourth (4th) and fifth (5th) Firm Launches.


“[***]”


Article 8:    The [***] Milestone Payments 11 through 16 applicable to the
fourth (4th) Firm Launch set forth in Exhibit C Table C.2 of the Contract for
act are hereby deleted and replaced in their entirety with the following
Milestone Payments.


[***]


Article 9:    The [***] Milestone Payments 11 through 16 applicable to the fifth
(5th) Firm Launch set forth in Exhibit C Table C.3 of the Contract are hereby
deleted and replaced in their entirety with the following Milestone Payments.


[***]


Article 10:    This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.


Article 11:    Section 3.4 of the Contract ([***]) shall not be applicable with
respect to the fourth (4th) and/or fifth (5th) Firm Launch as amended by this
Amendment. All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.


IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.
For Customer    For Contractor


IRIDIUM SATELLITE LLC
 
SPACE EXPLORATION
TECHNOLOGIES CORP.
Signature:
/s/ S. Scott Smith




Signature:
/s/ Gwynne Shotwell
 
 
 
 
 
Name:
S. Scott Smith
 
Name:
Gwynne Shotwell
Title:
Chief Operating Officer
 
Title:
President





*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
Execution Copy        Iridium & Space Exploration Technologies Corp. Proprietary
Information